FILED
                                                                                 Jan 13 2021, 9:57 am

      Opinion on Rehearing                                                             CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court




      ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Robert D. King, Jr.                                       SOUTHSIDE ANIMAL SHELTER,
      David R. Thompson                                         INC.
      The Law Office of Robert D. King, Jr.,                    Laura S. Reed
      P.C.                                                      Riley Bennett Egloff LLP
      Indianapolis, Indiana                                     Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Brooke Brown, by next friend                              January 13, 2021
      Mark Brown,                                               Court of Appeals Case No.
      Appellant-Plaintiff,                                      20A-CT-66
                                                                Appeal from the Marion Superior
              v.                                                Court
                                                                The Honorable Timothy Oakes,
      Southside Animal Shelter, Inc.,                           Judge
      Humane Society of Clinton                                 Trial Court Cause No.
      County, Inc., and the City of                             49D02-1704-CT-15339
      Indianapolis,
      Appellees-Defendants



      May, Judge.


[1]   On October 15, 2020, we held the trial court erred when it granted summary

      judgment because Southside Animal Shelter “had a duty to inform the Browns

      of Grieg’s past bite history, and because there are issues of material fact


      Court of Appeals of Indiana |Opinion on Rehearing 20A-CT-66 | January 13, 2021                      Page 1 of 5
      regarding whether Southside breached that duty[.]” Brown by Brown v. Southside

      Animal Shelter, Inc., 2020 WL 6066649 at *5 (Ind. Ct. App. October 15, 2020).

      Southside requested rehearing, alleging our opinion did not address “the issues

      of the Release and the lack of evidence of fraud that entitle Southside to

      summary judgment even if it had a duty to the Browns[.]” (Appellant’s Br. on

      Rehearing at 5.) While those issues were implicitly addressed when we held

      dispositive the legal issue of whether Southside could be held liable for Brooke’s

      injuries, we grant rehearing to clarify our opinion and explicitly state that there

      exist issues of material fact regarding the matters raised in Southside’s petition

      for rehearing. We reaffirm our original opinion in all respects.

[2]   Southside’s petition for rehearing first directs us to the release language in the

      adoption contract signed by Mark Brown when adopting Grieg. That contract

      states:

                The undersigned agrees that the health and history of this animal
                is unknown and for that reason the adopter releases the
                Southside Animal Shelter and all it’s [sic] representatives from all
                liability, claims and damages should the animal become ill or die,
                and from any situations that may arise by reason of the animal’s
                actions, toward the person or property of the adopter or any
                other person. The undersigned owner agrees that all further
                medical care and bill [sic] are their responsibility as of the signing
                of this agreement.


      (Appellant’s App. Vol. II at 115.) Southside claims there existed no fraud, but

      nonetheless, the language therein relieves “Southside from liability from

      situations arising from Grieg’s actions.” (Appellant’s Br. on Rehearing at 6.)

      Court of Appeals of Indiana |Opinion on Rehearing 20A-CT-66 | January 13, 2021   Page 2 of 5
      However, we noted in our opinion that “there also remains a question of fact

      regarding whether Southside exercised reasonable care in ascertaining Grieg’s

      behavioral history prior to allowing the Browns to adopt him.” Brown, slip op.

      at *5.

[3]   This determination about the actions taken, or not taken, by Southside prior to

      Mark signing the release directly relates to whether Southside misrepresented its

      knowledge regarding Grieg’s history when reporting Grieg’s history was

      “unknown” in the release. (Appellant’s App. Vol. II at 115.) As Southside

      notes in its brief on rehearing, this is the only theory under which Mark can

      proceed with his fraud claim. There exist issues of material fact regarding the

      information communicated to Southside prior to Grieg’s adoption.

[4]   For example, Clinton County Humane Society (“CCHS”) office manager

      Cassandra Tate testified in a deposition that she told Darcie Kurtz “the fact that

      [Grieg] did not get along with other dogs or small children” and “that there was

      a bite previously to a child, and that he was not to be with younger children.”

      (Id. at 163.) Tate also testified that she gave Kurtz a “Behavior History Form”

      (id. at 204), which she summarized as saying, “[t]hat [Grieg] was not good with

      small children, that there was a previous bite history, and that he was not good

      with other dogs.” (Id. at 176.) Southside contends it was first aware of Grieg’s

      bite history on January 2, 2016, after Grieg bit Brooke because Indianapolis

      Animal Care and Control (“IACC”) employee Julie Zink “looked up his

      microchip number” and told Southside owner Rosalyn Ellis that “he had been

      involved in biting a child in February of ’15.” (Id. at 68.) Ellis also testified at a

      Court of Appeals of Indiana |Opinion on Rehearing 20A-CT-66 | January 13, 2021   Page 3 of 5
      deposition that she did not “personally notice any signs of aggression of any

      nature” and that she would not “have adopted [Grieg] if [she] had known of his

      prior bite history[.]” (Id. at 69.)


[5]   These questions of material fact are also related to the other issue Southside

      claims we did not address in our original opinion – the relationship between

      Kurtz and Southside, and whether that relationship means Kurtz’s knowledge

      regarding Grieg can be imputed to Southside. As we noted in our original

      opinion:

              Southside contends Kurtz was not an employee or volunteer at
              the time of Grieg’s arrival at Southside, and thus any information
              CCHS gave Kurtz could not be considered information given to
              Southside by virtue of Kurtz as Southside’s agent. The Browns
              maintain Kurtz was a volunteer at Southside at the time relevant
              to this action.


      Brown, slip op. at *5.


[6]   Specifically, Southside owner Ellis testified that she, at one point in time, was

      “hired to manage the [Southside] shelter” and then Kurtz and another

      employee had “a falling-out” and Kurtz left. (Appellant’s App. Vol. II at 59.)

      Ellis also testified, “Darcie Kurtz was not – during the week, the eight days that

      I had [Grieg] at the shelter, Darcie Kurtz did not work for me. Darcie Kurtz

      was working for the Low Cost Spay Neuter clinic in Brownsburg transporting

      animals back and forth to Clinton County for spays and neuters.” (Id. at 61.)

      Brown points us to Tate’s testimony that Kurtz “was working with Brownsburg

      Low Cost Spay Neuter” but that “she was affiliated with Southside as well.”
      Court of Appeals of Indiana |Opinion on Rehearing 20A-CT-66 | January 13, 2021   Page 4 of 5
      (Id. at 163-4.) When asked about Kurtz’s relationship with Southside, Tate

      testified she “knew she had either worked or volunteered there.” (Id. at 164.)


[7]   As noted in our original opinion, these issues of material fact preclude summary

      judgment. Having clarified the issues raised in Southside’s petition for

      rehearing, we reaffirm our original opinion in all respects.

[8]   Riley, J., and Altice, J., concur.




      Court of Appeals of Indiana |Opinion on Rehearing 20A-CT-66 | January 13, 2021   Page 5 of 5